Citation Nr: 1440925	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  09-32 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for plantar warts and calluses on the left foot.

2.  Entitlement to an initial rating in excess of 10 percent for plantar warts and calluses on the right foot.

3.  Entitlement to an initial compensable rating for an abdominal pain, status-post exploratory laparotomy, for a rupture of the small intestine (with repair).

4.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.  

5.  Entitlement to an initial compensable rating for a left arm disability, characterized as a rupture to the medial head of the triceps.  

6.  Entitlement to an initial compensable rating for mild leg length discrepancy.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to July 1989 and from January 1990 to June 2007.  He has been in receipt of a total disability rating based on individual unemployability (TDIU) since July 1, 2007.

This matter is on appeal from a September 2007 rating decision by the by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.     

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  Accordingly, any additional records should be incorporated into his electronic record.

The issues of entitlement to increased ratings for an abdominal pain, a right knee disability, a left arm disability, and for mild leg length discrepancy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's plantar warts are not 12 sq. in. in size and do not by themselves result in a limitation of function.  

2.  The Veteran's pes planus has been characterized pain upon use and manipulation; severe flatfoot with objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities has not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for plantar warts of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DCs 7801-7804 (2008 & 2013).

2.  The criteria for an initial rating in excess of 10 percent for plantar warts of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DCs 7801-7804 (2008 & 2013).

3.  The criteria for a separate 10 percent rating, but no more, for bilateral pes planus has been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. Part 4 (2013).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In this case, the Veteran is in receipt of two 10 percent disability ratings for plantar warts on his feet under 38 C.F.R. § 4.118, DC 7819 (2013) (addressing benign neoplasms of the skin).  However, according to a February 2009 decision, his separately service-connected pes planus also was consolidated into this disability rating.  VA regulations specifically prohibit assigning a disability evaluation of the same disability under various diagnoses, a practice known as "pyramiding."  38 C.F.R. § 4.14 (2013).  When there are symptoms of two separate and distinct disorders, even though both disorders may be located in the same location, separate disability ratings may be for application.  Here, it is clear that the Veteran's pes planus and plantar wart symptoms are clearly different, as they are not necessarily duplicative of the symptoms of the other.  Esteban v. Brown, 6 Vet. App. 259, 292 (1994).  Therefore, both disorders will be considered individually.  



Plantar Warts

As mentioned above, the Veteran is in receipt of two 10 percent disability ratings for plantar warts on his feet under 38 C.F.R. § 4.118, DC 7819 (2013) (addressing benign neoplasms of the skin).  Disorders under this diagnostic code may be rated under disfigurement to the head, face or neck, as scars, or as impairment of function.  In this case, the basis for the assigned 10 percent ratings was 38 C.F.R. § 4.118, DC 7804 (2013) (addressing scars that are unstable or painful).  

The Board notes at the outset that the rating criteria for evaluating skin disfigurement and scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal (effective October 23, 2008).  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).

In this case, the Veteran's claim for related to his plantar warts was received by the RO in December 2006, which precedes the effective date of the revised criteria.  As this claim was received by VA prior to October 23, 2008, the amended criteria are not applicable and are not considered.  While he may request review under the amended diagnostic codes, he has not done so here.  

In order to warrant a rating in excess of 10 percent for a scar other than to the head, face or neck, the evidence must show that the scar is deep or causing limitation of motion, and of an area or areas exceeding  12 sq. in. (77 sq. cm) (10 percent under DC 7801).  

Based on the evidence of record, a rating in excess of 10 percent is not warranted, because they are not 12 sq. in. in size.  In fact, there is no clinical evidence that the warts have been present since July 2008.  On that occasion, plantar warts were observed on the soles of both feet "proximal to the toes."  Although the size of the warts were not precisely measured at that time or at any time since then, the Board independently notes 12 sq. in. would cover almost the entire sole of the foot, and there has never been any indication that the warts are that large.  Therefore, a rating in excess of 10 percent is not warranted for either foot on this basis.  

The Board has also considered whether a rating in excess of 10 percent is warranted based on limitation of function.  In this regard, the evidence does not indicate that the Veteran experiences any limitation of motion that is specifically due to his plantar warts, but is instead related to his pes planus.  As such, the Board concludes that the Veteran's plantar warts are of insufficient size to warrant a rating in excess of 10 percent.  Moreover, there is no indication that there is any limitation of function that is specifically due to his plantar warts.  Therefore, a rating in excess of 10 percent for plantar warts is not warranted for either foot. 

The Board next considers whether a separate compensable rating is warranted for the Veteran's pes planus and calluses, which are addressed under 38 C.F.R. § 4.71a, DC 5276 (2013).  Under this Diagnostic Code, a 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Foot disorders may also be rated under 38 C.F.R. § 4.71a, DC 5284, which provides a 10 percent rating for moderate disability of the foot and a 20 percent rating for a disability of the foot that is "moderately severe."  

Based on the evidence of record, a separate compensable rating is warranted for the Veteran's bilateral pes planus.  Specifically, a VA examination was performed in May 2012 to specifically address these symptoms.  There, the Veteran complained of pain upon use and pain was also observed upon manipulation of the feet.   Therefore, a separate 10 percent rating is warranted on this basis.

However, a rating in excess of 10 percent is not warranted, as "severe flatfoot" or objective evidence of marked deformity has not been shown.  Specifically, at the VA examination in May 2012, there was some indication of decreased longitudinal arch height, but there was no evidence of marked deformity or pronation of the foot.  While there was some alteration of the weight bearing line, no significant symptoms such as marked pronation, pain upon manipulation or swelling on use.  Moreover, the other treatment records do not reflect such symptoms.  

Finally, while there is some pain and tenderness, the Board finds that those symptoms do not rise to the level of a foot injury that is "moderately severe" in nature, as the Veteran's plantar fasciitis does not appear to lead to marked physical limitation.  Therefore, as there have been indications of pain upon use and manipulation, a separate 10 percent rating, but no more, is warranted for the Veteran's bilateral pes planus.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his bilateral foot disability is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his foot disability according to the appropriate diagnostic codes.

On the other hand, such competent evidence concerning the nature and extent of the Veteran's foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, the Board has explained why the Veteran's relevant symptoms do not merit ratings greater than the ones assigned.  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's plantar warts is not warranted for any period on appeal.  However, a separate 10 percent rating is warranted for bilateral pes planus.  The appeal is granted to this extent.  

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran's claim arises from his disagreement with the initial rating following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Namely, the Board has obtained all relevant treatment records and finds that there is no additional information necessary to adjudicate the claim.  Moreover, a VA examination was obtained, which the Board finds adequate for adjudication purposes.  

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

An initial rating in excess of 10 percent for plantar warts of the left foot is denied.

An initial rating in excess of 10 percent for plantar warts of the right foot is denied

A separate 10 percent rating, but no more, for bilateral pes planus is granted, subject to the regulations governing the payment of monetary awards.  


REMAND

As for the claims related to abdominal pain, a right knee disability, a left arm disability, and for mild leg length discrepancy, the Veteran submitted a statement in October 2007 that disagreed with the assigned ratings for these disabilities.  At this point, a Statement of the Case has not been issued that responds to these claims.  Although he is currently in receipt of TDIU, his original claim was submitted prior to the date his total disability rating became effective.  Therefore, an SOC must be issued for these issues unless the Veteran clarifies that he no longer disagrees.  Manlincon v. West, 12 Vet. App. 238 (1998).

In light of the fact that the Veteran is at 100%, the Veteran, in consultation with his representative, may wish to withdraw all remaining claims (in writing).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to increased ratings for earlier effective dates for abdominal pain, a right knee disability, a left arm disability, and for mild leg length discrepancy.  Inform the Veteran of his appellate rights, and that he must file a timely substantive appeal to perfect an appeal.  If an appeal is perfected, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


